


Exhibit 10.76

RETIREMENT AGREEMENT

 

THIS RETIREMENT AGREEMENT (“Agreement”) entered into as of this 18th day of
September 2007, by and between CARNIVAL CORPORATION, a corporation organized
under the laws of the Republic of Panama (the “Corporation”), and ROBERT H.
DICKINSON, residing in the County of Miami-Dade, State of Florida (the
“Employee”).

 

W I T N E S S E T H:

WHEREAS, the Corporation has derived substantial profits and benefits as a
result of the Employee’s employment;

 

WHEREAS, Employee has decided to retire from the Corporation and resign from his
employment; and

 

WHEREAS, the Corporation wishes to reward Employee for his past contributions
during his full-time employment with the Corporation.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.        Employee hereby resigns from his employment with the Corporation
effective November 30, 2007. As a result, Employee’s last day to report to work
shall be November 30, 2007 (“Separation Date”).

 

2.        Except as otherwise stated herein, after the Separation Date, all
employee benefits shall cease including medical and dental benefits, accidental
death and dismemberment coverage, stock option grants, life insurance coverage,
long term disability coverage, benefit time, car lease and other travel
benefits. The Corporation will assist the Employee with the procurement by him,
at his sole cost and expense, of a medical insurance policy covering the
Employee and his spouse.

 

3.         In consideration for execution of this Agreement, Employee shall
receive a one time -payment of $250,000.00 payable in a lump sum on November 30,
2007 or upon expiration of the waiting period set forth in the last paragraph of
this Agreement, whichever occurs later, which is intended to be applied to
post-retirement expenses of the Employee, such as renting an office, retaining
an assistant, acquiring an automobile, and other items in his discretion. This
amount will be considered taxable wages and subject to applicable withholding
taxes; voluntary deductions, if applicable, will not be deducted. This payment
shall be excluded from the calculation for benefits under the Supplemental
Executive Retirement Plan and the Carnival Corporation Retirement Plan for
Highly Compensated Employees.

 

4.         The Corporation, through its Compensation Committee, shall have the
full power and authority to interpret, construe and administer this Agreement
and the

 

--------------------------------------------------------------------------------

 

Corporation’s interpretations and constructions thereof and actions thereunder,
shall be binding and conclusive on all persons for all purposes. No officer or
director of the Corporation shall be liable to any person for any action taken
or omitted in connection with the interpretation and administration of this
Agreement unless such action or omission is attributable to his own willful
misconduct or lack of good faith.

 

5.        Nothing contained herein shall in any way affect or interfere with the
right of the Employee to participate in any retirement plan of the Corporation
in which he may be entitled to participate as an officer or employee of the
Corporation.

 

6.        In exchange for the benefits described herein, Employee does hereby
release and discharge Corporation from any and all claims, demands and
liabilities whatsoever, either known or unknown, which Employee ever had or may
now have against the Corporation, from the beginning of time to the date of this
Agreement, including, without limitation, any claims, demands or liabilities in
connection with Employee’s employment, including wrongful termination, breach of
express or implied contract, unpaid wages or pursuant to any federal, state or
local employment laws, regulations, or executive orders prohibiting inter alia,
age, race, sex, national origin, religion, handicap and disability
discrimination, such as the Age Discrimination in Employment Act, including The
Older Worker’s Benefit Protection Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, the Florida Private Sector Whistleblower Act, the Fair Labor Standards
Act, the Immigration Reform and /Control Act, the Florida Civil Rights, Act, the
Miami-Dade County Ordinances (Ch. 95-67), the Family and Medical Leave Act, the
Florida Workers Compensation Retaliation Statute (Fla. Stat. Section 440.205),
the Florida and Federal Constitutions, and any and all other federal, state and
local laws and regulations prohibiting, without limitation, discrimination in
employment, retaliation, conspiracy, tortious or wrongful discharge, breach of
an express or implied contract, breach of a covenant of good faith and fair
dealing, intentional and/or negligent infliction of emotional distress,
defamation, misrepresentation or fraud, negligence, negligent supervision,
hiring or retention, assault, battery, detrimental reliance, or any other
offense. This release does not waive rights or claims that may arise after this
Agreement is executed.

 

7.         As further consideration of this Agreement, Employee agrees to
cooperate fully with Corporation’s counsel in connection with any ongoing
litigation, governmental investigations or subpoenas. Such cooperation includes
providing immediate notice to Corporation in the event he is served with any
subpoenas relating to Corporation.

 

8.         This Agreement will cause any prior written or oral commitment or
understanding between the Corporation and the Employee pertaining to the
benefits described herein to be and become null and void. Notwithstanding the
foregoing, the following agreements shall remain in full force and effect until
modified or terminated in accordance with their terms: (a) all Nonqualified
Stock Option Agreements and Restricted Stock Agreement previously entered into
between the Employee and the Corporation; (b) the Director Appointment Letter
dated April 14, 2003, between the Employee and Carnival

 

2

 

--------------------------------------------------------------------------------

 

plc; and (c) the Indemnification Agreement, dated April 17, 2003, between the
Employee and the Corporation.

 

9.        This Agreement shall be binding upon and inure to the benefit of the
Corporation, its successors and assigns, and the Employee, his heirs, designated
beneficiaries and personal representatives.

 

10.      This Agreement shall be construed in accordance with and governed by
the laws of the State of Florida. Venue and jurisdiction shall be vested in the
courts serving Miami-Dade County, Florida to the exclusion of all others. The
parties further agree that any dispute regarding the interpretation or
application of, or an alleged breach of, this Agreement SHALL BE HEARD BY A
JUDGE NOT A JURY. The prevailing party in any proceeding shall be entitled to
its costs and reasonable attorneys’ fees (except to the extent, and only to the
extent, that the proceeding seeks to challenge the validity of this release
under the Age Discrimination in Employment Act).

 

11.       Employee fully understands that if any fact with respect to which this
Agreement is executed is found hereafter to be other than or different from the
facts in that connection now believed to be true, he expressly accepts and
assumes the risk of such possible difference in fact and agrees that this
Agreement shall be an remain effective notwithstanding such differences in fact.

 

12.       Should any provision of this Agreement be declared or determined by
any Court to be illegal and invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal and invalid part,
term or provision shall be deemed to not be a part of this Agreement.

 

13.      EMPLOYEE STATES AND ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS FULL
AND FINAL RELASE, THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY OR ANY STATE, FEDERAL OR LOCAL AGENCY OR COMMISSION, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO
EMPLOYEE TO SIGN THIS AGREEMENT INCLUDING THE RELEASE THEREIN ARE THOSE STATED
HEREIN AND THAT EMPLOYEE IS SIGNING THIS AGREEMENT AND RELEASE VOLUNTARILY WITH
THE FULL INTENT OF RELEASING ALL CLAIMS. Employee, acknowledges and certifies
that:

 

 

(a)

The Employee has been given at least twenty-one (21) full days within which to
consider the Agreement and release and decide whether to sign. Material or
non-material changes made in this Agreement after first being provided to
Employee do not re-start the running of the 21 day period.

 

 

(b)

Employee has been advised in writing that he has the right and may consult with
an attorney prior to executing the Agreement and acknowledges that he has had
the opportunity to consult an attorney.

 

3

 

--------------------------------------------------------------------------------

 

 

(c)

With respect to (and only with respect to any claims Employee may have under the
Age Discrimination in Employment Act), the Employee has seven days following the
execution of this Agreement to revoke his acceptance. The Age Discrimination in
Employment Act waiver contained herein shall become effective on the 8th day
following execution unless timely revoked. To revoke this Agreement, the
Employee should advise the Corporation in writing of his election to revoke
within the seven-day period.

 

 

(d)

Employee recognizes that he is specifically releasing, among other claim, any
claims under the Age Discrimination in Employment Act of 1967 and all amendments
thereto, including but not limited to the Older Workers’ Benefit Protection Act.

 

 

(e)

Employee is not waiving rights or claims that may arise after the date this
Agreement is executed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

CARNIVAL CORPORATION

 

 

By: /s/ Howard S. Frank           

       Howard S. Frank
       Vice Chairman and Chief Operating Officer


 



Signed, sealed & delivered
in the presence of:




/s/ Sonia Rosario        

/s/ Robert H. Dickinson       

ROBERT H. DICKINSON (“Employee”)

/s/ Janet Simpkins      

 

 

 

 

 

 

 

4

 